DENY; and Opinion Filed May 18, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00502-CV

                            IN RE GURDARSHAN BRAR, Relator

                  Original Proceeding from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 296-00547-2014

                                           OPINION
                           Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Schenck
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its January 9, 2015 order denying relator’s plea to the jurisdiction, vacate its

March 16, 2015 order granting summary judgment declaring Brar is not president of the non-

profit corporation that is at the center of this dispute, dismiss the declaratory judgment portion of

this action for lack of subject matter jurisdiction, and instruct the trial judge that he must

continue to hear pleas to the jurisdiction. Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.    In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). We conclude the relator has failed to establish a right to relief at this time.
       In accordance with the supreme court’s rejection of a “categorical approach” to the

determination of when mandamus relief is appropriate, see In re McAllen Medical Center., Inc.,

275 S.W.3d 458, 469 (Tex. 2008) (orig. proceeding), we have previously noted that where the

petition for writ of mandamus would frustrate, rather than enhance, the efficient resolution of the

case as a whole, the appropriate channel for review of a trial court’s order is appeal. In re City of

Dallas, 445 S.W.3d 456, 463 (Tex. App.—Dallas 2014, orig. proceeding). This case presents

such a situation.

       We need not delve into the precise contours of quo warranto law and the manner in which

it intersects with declaratory relief to reach this conclusion. The trial court has granted summary

judgment declaring Brar is not president of the non-profit corporation without presently effecting

his removal. Whether the trial court’s determination of the motion for summary judgment was

correct or incorrect is a matter that may one day be presented on appeal and that overlaps

significantly with the determination of the merits of the plea to the jurisdiction.

       All of the traditional reasons for denying mandamus relief in cases involving incidental

rulings apply with compelling force here. As the supreme court has noted, “Mandamus review

of incidental, interlocutory rulings by the trial courts unduly interferes with trial court

proceedings, distracts appellate court attention to issues that are unimportant both to the ultimate

disposition of the case at hand and to the uniform development of the law, and adds

unproductively to the expense and delay of civil litigation.” In re Prudential Ins. Co. of Am., 148

at 136; see also In re Entergy Corp., 142 S.W.3d 316, 320 (Tex. 2004) (orig. proceeding) (“The

reluctance to issue extraordinary writs to correct incidental trial court rulings can be traced to a

desire to prevent parties from attempting to use the writ as a substitute for an authorized

appeal.”); Pope v. Ferguson, 445 S.W.2d 950, 954 (Tex. 1969) (orig. proceeding) (“Trials must

be orderly; and constant interruption of the trial process by appellate courts would destroy all

                                                 –2–
semblance of orderly trial proceedings. Moreover, with this type of intervention, the fundamental

concept of all American judicial systems of trial and appeal would become outmoded.”).

       In contrast, none of the traditional benefits of mandamus review are relevant in this case.

The posture of the case as it now stands means that relator will not be required to proceed to trial

on the claim he sought to dismiss via his jurisdictional plea. To the degree relator has a right,

otherwise sounding in mandamus, not to be compelled to go to trial on the declaratory judgment

claim, the posture of the case means he will not be required to do so. If this Court, on appeal,

later determines the trial court incorrectly granted summary judgment and incorrectly denied the

plea to the jurisdiction, that decision in itself will preserve the right the relator seeks to assert.

For the same reason, even to the very limited extent that the added costs of going to trial might in

some exceptionally burdensome situations militate towards mandamus relief, considerations of

waste of public and private resources from improperly conducted proceedings are also not

implicated in this case because the declaratory claim has been determined and simply awaits

disposition of the remainder of the case, which was not subject to the plea to the jurisdiction.

       This case is also not one that will allow the Court to give needed and helpful direction to

the law that would otherwise prove elusive in appeals from final judgments. Unlike orders that

may be reviewed effectively only if reviewed on an interlocutory basis before the order becomes

effective, the issue relator asserts in this petition will survive through appeal of the remaining

issues in the case. Granting the relief relator seeks would result in nothing more than the

piecemeal resolution of the suit. In sum, this is not the sort of exceptional case that warrants the

extraordinary remedy of mandamus review.

       Finally, we need not determine at this juncture whether the trial judge should be

compelled to hear further jurisdictional pleas. The mandamus record does not demonstrate that

relator has filed any new jurisdictional pleas the trial court has refused to consider.

                                                 –3–
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE



150502F.P05




                                            –4–